Citation Nr: 1748444	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-03 322	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for right shin splints.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the Columbia, South Carolina RO.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1986 to March 1989.  

2.  On September 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


